DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2021 has been entered.
 
Status of the Claims
	Claims 1-3 are pending in the application.
	Claims 4-6 were previously cancelled by Applicant.
	Claims 1-2 were amended in the response filed 01 June 2021.  These amendments have been entered.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 2 have been amended to require additional detail related to the asymmetrical manner in which the first and second angle adjustment holes are related to one another.  Specifically, the amendments require that only one first angle adjustment hole and one second angle adjustment hole may be coincident with each, while the other first and second angle adjustment holes are not coincident with each other.  As discussed by Applicant in the Lee or Yeh.  In addition, none of the other prior art devices of record teach or disclose this feature.  Further, it would not have been obvious to modify any of the prior art devices of record in such a manner since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, independent claims 1 and 2 are considered allowable over the prior art of record for at least the reasons given by Applicant.  Claim 3 is allowable at least due to its dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678